     Case 1:19-cv-01536-DAD-EPG Document 15 Filed 08/31/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TRI-DAM,                                        No. 1:19-cv-01536-DAD-EPG
12                      Plaintiff,                    ORDER GRANTING STIPULATION TO
                                                      VACATE AND CONTINUE SETTLEMENT
13           v.                                       CONFERENCE
14    RESORT AT LAKE TULLOCH, LLC,                    (ECF No. 14)
15                      Defendant.
16

17          On August 28, 2020, the Parties to this action filed a Stipulation to Vacate and Continue

18   the Settlement Conference scheduled for September 11, 2020 (ECF No. 14), which is

19   APPROVED. Based upon the Parties’ Stipulation, the settlement conference scheduled for

20   September 11, 2020 at 10:00 a.m. is VACATED and CONTINUED indefinitely to allow (1) for

21   Defendant to produce documents, and (2) for the Parties to coordinate a settlement conference

22   that also encompasses the action Tri-Dam v. All Saints Rehab Properties, LLC, Case No. 1:20-cv-

23   00702-DAD-SKO.

24
     IT IS SO ORDERED.
25

26      Dated:    August 31, 2020                            /s/
                                                      UNITED STATES MAGISTRATE JUDGE
27

28
                                                      1
     Case 1:19-cv-01536-DAD-EPG Document 15 Filed 08/31/20 Page 2 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                           2
